          Case 3:21-cv-30034-MGM Document 1 Filed 03/23/21 Page 1 of 29




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS


                                                               Civil Action No.:
 LODESTAR         ENERGY        LLC,  LSE
 HOLDINGS FUND 1 2017 LLC, for itself
 and derivatively on behalf of STRATA LSE
 MASTER HOLDCO 1, LLC

                Plaintiffs,                             VERIFIED COMPLAINT
                                                     AND DEMAND FOR JURY TRIAL
 vs.

 STRATA SOLAR LLC, STRATA FUND
 MASS 1 LLC, and STRATA MANAGER
 LLC,

                Defendants,

             -and-

 STRATA LSE MASTER HOLDCO 1 LLC,

                 Nominal Defendant.




         Plaintiffs Lodestar Energy LLC and LSE Holdings Fund 1 2017 LLC, for itself and

derivatively on behalf of Strata Master Holdco 1 LLC, (collectively, “Plaintiffs” or

“Lodestar”) bring this action against Defendants Strata Solar LLC, Strata Fund Mass 1 LLC,

and Strata Manager LLC (collectively, “Defendants”) for breach of contract, breach of

fiduciary duty, breach of the covenant of good faith and fair dealing, fraud, fraud in the

inducement, fraudulent concealment, aiding and abetting breach of fiduciary duty, and unfair

and deceptive trade practices.




240547
          Case 3:21-cv-30034-MGM Document 1 Filed 03/23/21 Page 2 of 29




                                         INTRODUCTION

         1.     In 2016, Lodestar Energy LLC, a solar energy company that develops, permits,

constructs, and operates commercial solar energy systems, developed plans to construct six

solar energy facilities in Massachusetts. It identified six suitable locations, negotiated and

signed leases with the property owners, completed the preliminary design of the systems,

secured all necessary permits and regulatory approvals, and negotiated interconnection

agreements with National Grid that would allow the renewable energy to be distributed to

customers through the power grid.

         2.     Lodestar sought to partner with another company that had expertise building

and financing large solar energy systems. As a result, it met with Strata Solar, LLC (“Strata

Solar”), a North Carolina company. Lodestar presented Strata Solar with detailed plans and

specifications for the six projects, all of which had received all zoning approvals and were

ready for final construction design and construction-related permits (i.e., building and

electrical permits). Strata Solar’s responsibilities would be to complete construction design,

obtain construction-related permits, assist in converting tax credits for the projects into capital,

and building the projects according to the specifications. Strata Solar claimed that it had

abundant experience constructing such projects and using tax credits to finance them. The

parties agreed they would form a partnership to complete the projects.

         3.     But Strata Solar’s representations about its expertise and intentions were false.

Instead of completing these shovel-ready projects as agreed, Strata Solar took advantage of

its relationship with Lodestar. It hired temporary, day laborers for the construction work,

rather than using contractors and electricians with expertise and experience. And it failed to

construct the projects in accordance with the specifications, causing the projects to sit dormant



                                                   2
240547
           Case 3:21-cv-30034-MGM Document 1 Filed 03/23/21 Page 3 of 29




for months while the correct parts were ordered and installed. All of this caused extensive

delays, such that every project was finished nearly a year late, causing millions of dollars in

direct damages to Lodestar.

         4.    Meanwhile, Strata Solar used its wholly owned subsidiaries to profit at

Lodestar’s expense: When Lodestar refused to authorize approximately $1 million in change

orders and other costs that Strata Solar sought reimbursement for that were the direct result of

Stata Solar’s breaches and misconduct, Strata Solar and its wholly owned subsidiaries

nonetheless caused the payments to be made, hiding them in the audited financial statements

as “costs of goods.”

         5.    When Lodestar became aware of Strata Solar’s breaches and misconduct, it

demanded that the LLC established by the parties to carry out the projects pursue claims

against Strata Solar. But because Strata Solar’s subsidiaries controlled the LLC, the LLC

refused.

         6.    Defendants’ breaches of contract, breaches of fiduciary duty, breaches of the

covenant of good faith and fair dealing, fraud, fraud in the inducement, fraudulent

concealment, aiding and abetting breaches of fiduciary duty, and unfair and deceptive trade

practices have caused losses of more than $3.5 million.

                                            PARTIES

         7.    Plaintiff Lodestar Energy, LLC (“Lodestar Energy”) is a Connecticut limited

liability company with a principal place of business at 40 Tower Lane, Suite 201, Avon,

Connecticut, 06001.




                                                 3
240547
          Case 3:21-cv-30034-MGM Document 1 Filed 03/23/21 Page 4 of 29




         8.     LSE Holdings Fund 1 2017 LLC is a Massachusetts limited liability company

with a principal place of business at 40 Tower Lane, Suite 201, Avon, Connecticut 06001

(“LSE Holdings” or, together with Lodestar Energy, “Lodestar”).

         9.     Plaintiff and Nominal Defendant Strata LSE Master Holdco 1, LLC (the

“Company”) is a Delaware limited liability company with a principal place of business at 800

Taylor Street, Suite 200, Durham, North Carolina 27701.

         10.    Defendant Strata Solar, LLC (“Strata Solar”) is a North Carolina limited

liability company with a principal place of business at 800 Taylor Street, Suite 200, Durham,

North Carolina 27701.

         11.    Defendant Strata Fund Mass 1, LLC is a North Carolina limited liability

company with a principal place of business at 800 Taylor Street, Suite 200, Durham, North

Carolina 27701 (“Strata Fund”).

         12.    Defendant Strata Manager, LLC is a North Carolina limited liability company

(“Strata Manager”) with a principal place of business at 800 Taylor Street, Suite 200, Durham,

North Carolina 27701.

                                    JURISDICTION AND VENUE

         13.    This Court has diversity jurisdiction over this controversy pursuant to 28

U.S.C. § 1332 as the amount in controversy exceeds $75,000.00 and the parties are completely

diverse in citizenship.

         14.    Venue is proper in this Court because a substantial part of the events or

omissions giving rise to the claim occurred, or a substantial part of property that is the subject

of the action, is situated in this district.




                                                  4
240547
          Case 3:21-cv-30034-MGM Document 1 Filed 03/23/21 Page 5 of 29




                                         BACKGROUND

         15.   Lodestar is a developer and operator of solar energy projects. This action

concerns six such projects, all located in the Commonwealth of Massachusetts.

         16.   For each of the six projects, Lodestar formed a wholly owned subsidiary to

carry out the development of the system that would then be used to generate electricity for

sale to various end users. Each subsidiary was deemed a “Project Company,” as follows:

                    a. Bradford Solar, LLC would develop and operate an approximately
                       6.00-megawatt facility at 265 Presidential Drive, Haverhill,
                       Massachusetts, 01830 (the “Bradford” project).

                    b. LSE Corona Austrina LLC would develop an approximately 2.95-
                       megawatt facility at 92 State Line Road, West Stockbridge,
                       Massachusetts 01230 (the “Truckstop” project).

                    c. LSE Crater LLC would develop an approximately 1.479-megawatt
                       facility at 3 Nolan Drive, Great Barrington, Massachusetts 01230 (the
                       “Nolan Drive” project).

                    d. LSE Apus LLC would develop an approximately 0.73-megawatt
                       facility at 154 Center Depot Road, Charlton, Massachusetts 01507
                       (the “KMARD” project).

                    e. LSE Caelum LLC would develop an approximately 0.70-megawatt
                       facility at 0 Brookfield Road, Charlton, Massachusetts 01507 (the
                       “Mitchell” project); and

                    f. LSE Camelopardalis LLC would develop an approximately 0.73-
                       megawatt facility at 111 Brookfield Road, Charlton, Massachusetts
                       01507 (the “Bus Lot” project, and, collectively with a through f, the
                       “Projects”).

         17.   Lodestar sought to partner with Strata Solar, a North Carolina LLC with

experience in constructing solar energy facilities and leveraging incentive tax credits to obtain

funding from financial institutions.




                                                  5
240547
          Case 3:21-cv-30034-MGM Document 1 Filed 03/23/21 Page 6 of 29




         18.   On or about May 25, 2016, Lodestar met with Strata Solar employees including

CEO Markus Wilhelm, CFO David Scoglio and COO Michael Belikoff in North Carolina to

discuss Strata Solar’s experience and terms for the tax equity and construction of the Projects.

         19.   During this meeting, Strata Solar represented to Lodestar that it had significant

experience constructing state-of-the-art solar energy systems. Strata Solar represented that its

solar-specific construction experience rendered it capable of working with the plans and

specifications that each Project Company had developed with National Grid, such that power

from each Project could be distributed to the electrical distribution grid operated by National

Grid and in turn sold to various end users. Strata Solar represented that it had expertise in

complying with the regulatory and financial restrictions of such projects, and that it would be

able to perform the work in the time specified and for the budgeted amounts.

         20.   Strata Solar knew in May 2016 that Lodestar would rely on these

representations in order to enter into an agreement with Strata Solar and its subsidiaries for

the development and construction of the Projects.

         21.   Strata Solar knew in May 2016 that Lodestar would rely on Strata Solar’s

representations regarding its ability and expertise to complete the Projects within the time

allotted and that, based on this reliance, Lodestar would enter into agreements to provide

electricity to the various end users based upon this schedule.

         22.   In May 2016, Lodestar had signed leases for the land on which each of the six

solar systems would be installed, it had procured all necessary zoning permits, it had engaged

in extensive discussions with National Grid about the size and specifications of the Projects,

it had signed interconnection agreements with National Grid, and it had developed detailed

plans for the systems.



                                                 6
240547
            Case 3:21-cv-30034-MGM Document 1 Filed 03/23/21 Page 7 of 29




         23.    On or about June 15, 2016, Lodestar and Strata Solar signed a term sheet to

develop, construct, and obtain tax equity financing for the Projects.

         24.    Between June and October 2016, Lodestar negotiated and executed term sheets

with Avidia Bank on behalf of each Project Company to secure debt financing for each

Project.

         25.    Immediately following the execution of the Lodestar and Strata Solar term

sheet, Strata Solar executed a term sheet with the National Trust Community Investment

Corporation (“NTCIC”) such that NTCIC would syndicate the tax credits to a third-party

investor.

         26.    On or about September 7, 2016, Lodestar and each of the Project Companies

executed pledge agreements with Strata Solar and pledged 100% of the interests of each

Project Company to Strata Solar to secure payment on work Strata Solar was commencing for

each Project (the “Pledge Agreements”). Strata Solar had quoted pricing to Lodestar of a

weighted average amount of $2.08 per watt for Solar Strata’s construction of all the Projects

prior to Lodestar’s execution of the Pledge Agreements.

         27.    Strata Solar formed Strata Fund and Strata Manager (Strata Solar, Strata Fund,

and Strata Manager are collectively referred to as “Strata”) for the purpose of entering into

agreements, obtaining tax equity financing, and carrying out construction of the Projects.

         28.    On December 21, 2016, Lodestar and Strata executed an Equity Capital

Contribution Agreement (“ECCA”) for the Projects.

         29.    Lodestar and Strata agreed to partner in a newly formed LLC to finance and

construct the Projects, and consequently formed Strata LSE Master Holdco 1, LLC (the

“Company”) on October 6, 2016.



                                                 7
240547
          Case 3:21-cv-30034-MGM Document 1 Filed 03/23/21 Page 8 of 29




         30.   On December 21, 2016, Lodestar Energy and its wholly owned subsidiary LSE

Holdings, entered into an Amended and Restated Operating Agreement with Strata Solar’s

wholly owned subsidiaries, Strata Fund and Strata Manager (the “Operating Agreement”) for

the operation of the Company.

         31.   The Operating Agreement provided that the purpose of the Company was to

“pursue the development, construction, financing, acquisition, ownership, leasing and

operation of the Projects[.]” Because Lodestar had already completed the development

portion of each Project, the remaining work for the Company was to construct, commission

and obtain tax equity financing for the Projects.

         32.   Under the terms of their agreements, Strata would make a cash capital

contribution to the Company of $236,734, and Lodestar would contribute $586,689 to the

Company. Strata would then own the Class A Membership Interests of the Company and

would have the rights of a member, and the authority to appoint and replace the manager,

while Lodestar would own the Class B Membership Interest of the Company and would have

the rights of a member.

         33.   The remainder of the funding for the Projects would come from the syndication

of $9,888,537 in tax credits and borrowed funds comprised of tax equity financing, for which

Strata was responsible, and up to $23,276,988 in debt financing that Lodestar had already

arranged.

         34.   The Operating Agreement required Lodestar to transfer the six Project

Companies to the Company, and the Company would then have total control of the Project

Companies during the construction and start-up phase.




                                                    8
240547
            Case 3:21-cv-30034-MGM Document 1 Filed 03/23/21 Page 9 of 29




         35.    Strata Manager would serve as the Company’s manager while the Projects

were constructed and commissioned.

         36.    As manager, the Operating Agreement gave Strata Manager general control

over business operations, and it was the only party that had the ability to take action against,

seek repayment from, or otherwise pursue claims against the entities with which the Company

contracted.

         37.    The Operating Agreement required Strata Manager to “take all actions

reasonably necessary at the stage of development of each Project to further the development

of such Project so as to achieve such Project’s Commercial Operation Date as soon as is

commercially reasonable and, to the extent consistent therewith, use commercially reasonable

efforts to keep intact its business and preserve its relationships with customers, suppliers and

other Persons with which it has significant business relationships with respect to such

Project.”

         38.    The manager could only be replaced by the Class A Member. Therefore,

Strata, as the sole owner of Class A shares, was the only member who could replace the

manager.

         39.    Once the Projects were operating and generating electricity—and thereby

generating revenue—Strata would receive payments equal to “(a) an after-tax net present

value, measured as of the Effective Date, equal to the product of (i) $0.10 and (ii) the

Aggregate Installed Watts DC; and (b) the after-tax net present value, measured as of the date

that Strata makes any Additional Contribution to the Company, equal to all such Additional

Contributions, using a 7.15% discount rate for purposes of the calculation under either (a) or

(b) of this definition.” (the “Target Return”.)



                                                  9
240547
            Case 3:21-cv-30034-MGM Document 1 Filed 03/23/21 Page 10 of 29




         40.     Thus, in return for its construction expertise and tax equity financing support

services, Strata is to be paid $0.10 per watt. If the Projects all meet their projected capacities,

this will entitle Strata to approximately $1,250,000.00. However, Strata also earns 7.15%

interest on this total amount. Therefore, the longer it takes Strata to complete construction

and commence operations, the longer Strata accumulates interest, and the more it will

ultimately receive from Lodestar.

         41.     Under the Operating Agreement, Strata’s receipt of the Target Return will

trigger the Flip Date, at which point Strata would exit the Company and Lodestar would

assume the responsibilities of manager. Until that moment occurs, however, Lodestar has no

means of changing the manager of the Company under the agreements.

         42.     The Operating Agreement provides that, prior to the Flip Date, Lodestar has

an 80 percent ownership interest in the Company, and Strata a 20 percent interest. After the

Flip Date, Lodestar will own a 95 percent interest in the Company, and Strata a 5 percent

interest.

         43.     In December 2016 and January 2017, after the Project Companies had been

transferred to the Company, Strata, acting as manager of the Company, caused each of the six

Project Companies to sign Solar System Engineering, Procurement and Construction

Agreements ( “EPC” agreements) with Strata Solar.

         44.     Because Strata Solar’s wholly owned subsidiary was the Manager of the

Company, and the ownership of the Project Companies had been transferred to the Company,

Markus Wilhelm, who was employed by both Strata Solar and Strata Manager, signed each

of the six EPC agreements on behalf of Strata Solar and also on behalf of each of the Project

Companies.



                                                  10
240547
         Case 3:21-cv-30034-MGM Document 1 Filed 03/23/21 Page 11 of 29




         45.   In other words, Strata Solar now had complete control of the parties on either

side of the EPC contracts that set forth the terms and conditions for Strata Solar’s construction

of the Projects.

         46.   The six EPC agreements provided that the Company was to pay Strata Solar a

range between $2.00 and $2.54 per watt of direct current electricity for each Project (the

“Contract Price”). For example, if the Bradford Project resulted in a 6.00-megawatt facility

as planned, the Contract price would be $2.22 multiplied by 6,000,000 watts, or

$13,320,000.00.

         47.   The Contract Price was a weighted average of $2.22 per watt, which was a

$0.14 per watt increase (6.6%) over the prices Strata Solar quoted Lodestar just prior to

Lodestar’s execution of the Pledge Agreements.

         48.   Pursuant to the EPC Agreements, the Contract Price could only be changed by

written change orders.

         49.   The six EPC agreements all required that Strata Solar would construct the

Projects in accord with detailed specifications that specified the size, layout, and capacities of

the Projects. These specifications were the result of extensive and careful planning and

needed to be performed as specified in order for the Projects to be able to connect with

National Grid’s grid.

         50.   The six EPC agreements also set forth the deadline for completion of each of

the six Projects as January 8, 2017.

         51.   Once Strata Solar and its subsidiaries had complete control of the Project

Companies, the Company, and the entities that would perform services under the EPCs, it




                                                  11
240547
         Case 3:21-cv-30034-MGM Document 1 Filed 03/23/21 Page 12 of 29




began taking actions that enriched it at the expense of Lodestar, breached the terms of the

Operating Agreement, and breached the terms of the EPCs.

         52.   First, Strata failed to properly manage Strata Solar’s performance under the

EPCs. The construction of the Projects immediately began to run off schedule, with work

being performed slower than the parties had agreed and slower than was necessary.

         53.   For example, Strata Solar failed to appropriately staff the projects from the

outset. Rather than using teams of experienced contractors and electricians to perform the

work, Strata Solar hired temporary and day laborers.

         54.   The EPCs required that Strata Solar install proper grounding transformers,

which are an essential piece of the solar system infrastructure and allow the power generation

facility to tie into the utility company’s power grid, which in turn allows the Company to sell

that power to various end users.

         55.   The utility company—National Grid—and Lodestar had already entered into

interconnection service agreements that identified the specific components that would be

necessary in order for the Project Companies to transmit power into the grid, including the

size of these grounding transformers. These specifications were provided to Strata Solar

before it entered into the EPCs and the EPCs required that the projects be built according to

these specifications.

         56.   Though the size of the grounding transformers was clearly identified in the

EPC specifications and in the interconnection service agreements with National Grid, all of

which were provided to Strata Solar, Strata Solar ordered and installed the wrong sized

grounding transformers for the Truckstop, Nolan, KMARD, Mitchell, and Bus Lot projects.




                                                12
240547
         Case 3:21-cv-30034-MGM Document 1 Filed 03/23/21 Page 13 of 29




         57.     Strata failed to detect that Strata Solar had installed the wrong sized

transformers. Strata Solar’s failure to order and install the proper size grounding transformers

was not discovered until National Grid, Lodestar, and Strata conducted final inspections

(known as a witness test) of the Projects in May 2017, when National Grid identified the

grounding transformers as being improperly sized and incompatible with its grid.

         58.     This May 2017 date was already five months past the contractually mandated

completion dates set forth in the EPCs.

         59.     National Grid informed Strata Solar that the grounding transformers would

need to be replaced with the properly sized transformers in order for the Projects to become

operational and commence supplying power to the grid.

         60.     As a result of the improperly sized grounding transformers, Strata Solar had to

go back and order correctly sized transformers. The manufacturer in turn had to construct

new transformers in the correct sizes, which took an additional three months.                The

transformers then had to be shipped to the Project locations, the improper transformers had to

be removed, and the new, correct transformers had to be installed. National Grid, Lodestar,

and Strata then needed to re-inspect the facilities.

         61.     As the direct and sole result of Solar Strata breaching the EPCs and installing

the improperly sized grounding transformers, the completion of the Projects was delayed until

the end of 2017. These delays caused a loss of approximately 2,881,764 kwh of energy.

Because the Company, through the Project Companies, already had agreements in place to

sell that electricity to end users, this loss of kilowatt hours resulted in actual damages of more

than $364,756.




                                                  13
240547
         Case 3:21-cv-30034-MGM Document 1 Filed 03/23/21 Page 14 of 29




         62.    In addition, Massachusetts has a state Solar Renewable Energy Certificate

(“SREC”) market that allows generators of solar energy such as the Project Companies to sell

SRECs to electricity suppliers for every megawatt of solar electricity it generates. As a result

of the delay due to the improper grounding transformers, the Company, through the Project

Companies, lost SRECs worth more than $550,000.

         63.   Because the Company, in reliance on Strata Solar’s representations that the

Projects would be completed by January 8, 2017, had promised the SRECs to third parties, it

incurred at least an additional $275,000 in SREC penalties.

         64.   The delays also caused the Company to pay additional civil construction costs

and lease payments of more than $83,000. These costs were incurred because the leases for

the land for the Projects had been structured to include lower payments during the construction

phase, and higher payments after the Projects were generating electricity—and therefore

revenue—after January 2017. In addition, Strata Solar’s work had damaged some of the

properties, triggering civil construction costs to repair that damage.

         65.   Because Plaintiff had already drawn on the debt facility in order to finance the

construction of these Projects, it was already making interest payments on that debt and had

to cover these carrying costs while the Projects were not generating revenue.

         66.   As a result of these losses, Lodestar informed Strata and the Company that they

should notify Strata Solar and Strata Solar’s insurance providers of a claim. Strata and the

Company refused.

         67.   As a result of these losses, Lodestar informed Strata and the Company that the

Company should commence an action against Strata Solar to recover the damages suffered by




                                                 14
240547
         Case 3:21-cv-30034-MGM Document 1 Filed 03/23/21 Page 15 of 29




Strata Solar’s delays and failures to install the proper grounding transformers. Strata and the

Company refused.

         68.   The EPC also required Strata Solar to perform capacity testing at the largest

project (a “Capacity Test”), Bradford, prior to substantial completion of the Project to ensure

that it was generating sufficient energy in accord with the agreement between Strata Solar and

the Project Company (the “Minimum Guaranteed Capacity”).

         69.   If Strata Solar found that Bradford was not generating the Minimum

Guaranteed Capacity, Strata Solar was required to assess the plan, perform any necessary

repairs or modifications, and re-run the Capacity Test.

         70.   If Strata Solar failed to successfully complete the Capacity Test within 90 days

of the initial Capacity Test, it was required to pay Performance Liquidated Damages in the

amount of 1% of the Contract Price for each percentage point below the Minimum Guaranteed

Capacity.

         71.    Strata Solar should have conducted this Capacity Test in April 2017. Strata

Solar failed to provide the results of that testing to Lodestar.

         72.   Instead of performing the Capacity Testing and making any adjustments to

ensure the Minimum Guaranteed Capacity was being generated, Strata Solar commissioned

Bradford to become operational in April 2017 with no Capacity Testing. During that period,

neither Strata Solar nor the Company provided any Capacity Test data to Lodestar, nor did

Strata Solar pay any Performance Liquidated Damages.

         73.   Strata Solar had thus placed Bradford in service without first ensuring that it

generated the Minimum Guaranteed Capacity. As a result, Bradford underperformed for a

period of six months. Throughout these six months, Lodestar repeatedly demanded that the



                                                  15
240547
           Case 3:21-cv-30034-MGM Document 1 Filed 03/23/21 Page 16 of 29




Company and Strata Solar provide it access to the testing data, provide it data on the power

generation, and provide an explanation for Strata Solar’s apparent failure to perform Capacity

Testing as required by the EPC. The Company and Strata Solar refused and failed to provide

access or visibility as to what was causing these performance issues despite multiple requests.

         74.    As a result, Bradford experienced a power generation shortfall of at least

2,094,130 kwh for a period of five months from April to August 2017.

         75.    This shortfall resulted in direct losses to the Company of more than $235,000

in lost revenue because the electricity could not be sold to end users, and more than $470,000

in lost SREC revenue. In addition, the Company had to pay more than $80,000 in order to

meet its firm SREC commitments.

         76.    The delays in properly commissioning the Bradford Project also caused the

Company to make additional lease payments of at least $57,000.

         77.    In addition, Strata Solar should have paid Performance Liquidated Damages

for this Capacity Test shortfall in accordance with the EPC.

         78.    Lodestar demanded that Strata and the Company enforce the terms of the EPC

and require Strata Solar to pay the Performance Liquidated Damages. Strata and the Company

refused.

         79.    Strata Solar breached the EPCs by failing to complete construction of any of

the Projects by January 8, 2017.

         80.    In or around July 2018, Strata Solar and the Company approached Lodestar

with proposed change orders and requests for reimbursement totaling approximately $1

million. Lodestar reviewed these requested change orders and found that the increased costs

were the result of Strata Solar’s poor management, poor workmanship, and the use of



                                                16
240547
         Case 3:21-cv-30034-MGM Document 1 Filed 03/23/21 Page 17 of 29




improper materials. Lodestar refused to approve these change orders and requests for

reimbursement.

         81.   In September 2018, however, Lodestar received the first audited financial

statements from the Company. These statements showed an unexplained charge of $1.2

million for “costs of goods.” Because Strata Solar had agreed to perform construction of the

Projects based on a formula tied to the size of the Projects, any “costs of goods” should have

been borne by Strata Solar.

         82.   Based upon information and belief, Strata Manager and Strata Solar had

conspired to re-designate and hide the approximately $1 million in proposed change orders

and requests for reimbursement (including interest to bring the amount to $1.2 million) as an

increase to the “costs of goods.”

         83.   Lodestar demanded documentary support for these “costs of goods” and

demanded an explanation from the Company, Strata Manager, and Strata Solar. They have

repeatedly refused to provide this documentary support or explanation.

         84.   Because Strata controlled the Company, the Company has, upon information

and belief, already paid Strata Solar the $1.2 million in increased “costs of goods.”

         85.   During construction of the Projects, Strata was required to make lease

payments to the owners of each site. Upon information and belief, Strata has failed to make

timely payments, thereby incurring penalties that will ultimately be borne by the Company.

         86.   As a result of the above acts and omissions, Plaintiffs suffered additional

damages.

         87.   Plaintiffs bring this action derivatively in the right of and for the benefit of the

Company to redress injuries suffered and to be suffered by it as a result of the Defendants’



                                                  17
240547
         Case 3:21-cv-30034-MGM Document 1 Filed 03/23/21 Page 18 of 29




breaches of contract, breaches of fiduciary duty, breaches of the implied covenant of good

faith and fair dealing, and unfair and deceptive business practices.

         88.    Lodestar was a member of the Company at the time of the wrongdoing

complained of, has continuously been a member of the Company, and is a current member of

the Company, owning 80 percent of the Company pursuant to the Operating Agreement and

having contributed more than 70 percent of the unreturned contributions of the Company.

         89.   Lodestar has repeatedly demanded that the Company take action to redress the

injuries set forth herein including, without limitation, demanding that the Company require

Strata Solar to notify its insurers of potential claims and take action against Strata Solar to

recover damages suffered due to Strata Solar’s conduct. Because the Company is under the

control of Strata Manager, which is under the control of Strata Fund and Strata Solar, the

Company has refused to take any actions to redress the injuries set forth herein.

         90.   Moreover, because Strata Manager will remain the manager of the Company

until the Flip Date, the Company will continue to refuse to pursue redress for its injuries

against Strata Fund, Strata Manager, or Strata Solar.

                             LODESTAR’S CAUSES OF ACTION

                   COUNT 1: BREACH OF CONTRACT AS TO ALL DEFENDANTS

         91.   Plaintiffs hereby repeat and reallege each allegation set forth herein.

         92.   Lodestar Energy, LSE Holdings, Strata Fund, Strata Manager, and Strata Solar

entered into contracts whereby Strata Fund and Strata Manager agreed to supervise the

Company and manage the construction of the Projects, and Strata Solar agreed to provide

construction and financing services.




                                                18
240547
         Case 3:21-cv-30034-MGM Document 1 Filed 03/23/21 Page 19 of 29




         93.    Strata Fund and Strata Manager have failed to provide the agreed-upon

services to Lodestar Energy and LSE Holdings by, including, but not limited to, failing to take

all actions reasonably necessary at the stage of development of each Project to further the

development of such Project so as to achieve such Project’s Commercial Operation Date as

soon as is commercially reasonable and, to the extent consistent therewith, use commercially

reasonable efforts to keep intact its business and preserve its relationships with customers,

suppliers and other Persons with which it has significant business relationships with respect

to such Project, using their position of control over the Company to cause inflated payments

to be made to Strata Solar, failing to properly manage Strata Solar’s performance, failing to

require Strata Solar to notify its insurers of potential claims against it, failing to require Strata

Solar to perform Capacity Testing, failing to require Strata Solar to pay Performance

Liquidated Damages, failing to require Strata Solar to complete the Projects in a timely

manner, and failing to require Strata Solar to make timely lease payments.

         94.    Strata Solar has failed to provide the agreed-upon services to Lodestar Energy

and LSE Holdings with conduct including, but not limited to, using its position of control over

Strata Fund and Strata Manager to cause inflated payments to be made to Strata Solar, failing

to notify its insurers of potential claims against it, failing to perform Capacity Testing, failing

to pay Performance Liquidated Damages, failing to complete the Projects in a timely manner,

and failing to make timely lease payments.

         95.    Strata Fund, Strata Manager, and Strata Solar have therefore breached the

terms of their contracts.

         96.    This breach proximately caused damages to Lodestar Energy, LSE Holdings,

and the Company in an amount to be determined at trial but not less than $3,500,000.



                                                   19
240547
         Case 3:21-cv-30034-MGM Document 1 Filed 03/23/21 Page 20 of 29




  COUNT 2: BREACH OF THE IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING AS TO
                                 ALL DEFENDANTS

         97.    Plaintiffs hereby repeat and reallege each allegation set forth herein.

         98.    Lodestar Energy, LSE Holdings, Strata Fund, Strata Manager, and Strata Solar

entered into contracts whereby Strata Fund and Strata Manager agreed to supervise the

Company and manage the construction of the Projects, and Strata Solar agreed to provide

construction and financing services.

         99.    These contracts contain an implied covenant of good faith and fair dealing.

         100.   Strata Fund, Strata Manager, and Strata Solar have violated the implied

covenant of good faith and fair dealing with conduct including, but not limited to, using their

position of control over the Company to make inflated payments to Strata Solar, failing to

require Strata Solar to notify its insurers of potential claims against it, failing to require Strata

Solar to construct the Projects in accord with the specifications, failing to require Strata Solar

to perform Capacity Testing, failing to require Strata Solar to pay Performance Liquidated

Damages, failing to require Strata Solar to complete the Projects in a timely manner, and

failing to require Strata Solar to make timely lease payments.

         101.   Strata Solar has violated the implied covenant of good faith and fair dealing

with conduct including, but not limited to, using its position of control over the Strata Fund

and Strata Manager to cause the Company to make inflated payments to Strata Solar, failing

to properly manage Strata Solar’s performance, failing to notify its insurers of potential claims

against it, failing to construct the Projects in accord with the specifications, failing to perform

Capacity Testing, failing to pay Performance Liquidated Damages, failing to complete the

Projects in a timely manner, and failing to make timely lease payments




                                                   20
240547
         Case 3:21-cv-30034-MGM Document 1 Filed 03/23/21 Page 21 of 29




         102.   As a result of this conduct, Plaintiffs have been denied the bargained for

benefits of the Agreement.

         103.   This breach proximately caused damages to Plaintiffs in an amount to be

determined at trial but not less than $3,500,000.

                COUNT 3: BREACH OF FIDUCIARY DUTY AS TO ALL DEFENDANTS

         104.   Plaintiffs hereby repeat and reallege each allegation set forth herein.

         105.   The relationships between and among the Defendants and Plaintiffs give rise

to a fiduciary obligation on the part of Strata Fund, Strata Manager, and Strata Solar to

Plaintiffs.

         106.   Strata Fund, Strata Manager, and Strata Solar undertook such trust and

assumed the highest duties of good faith, loyalty, and due care to the Plaintiffs.

         107.   Strata Fund, Strata Manager, and Strata Solar have knowingly or recklessly

and in bad faith violated their fiduciary duties of good faith, care, and loyalty to Plaintiffs,

and have placed their own interests ahead of the interests of Plaintiffs with conduct including,

but not limited to, using their position of control over the Company to cause inflated payments

to be made to Strata Solar, failing to properly manager Strata Solar’s performance, failing to

require Strata Solar to notify its insurers of potential claims against it, failing to require Strata

Solar to perform Capacity Testing, failing to require Strata Solar to pay Performance

Liquidated Damages, failing to require Strata Solar to complete the Projects in a timely

manner, failing to require Strata Solar to perform construction services as agreed, and failing

to require Strata Solar to make timely lease payments.

         108.   Defendants’ breaches of fiduciary duties proximately caused damages to

Plaintiffs in an amount to be determined at trial but not less than $3,500,000.



                                                   21
240547
         Case 3:21-cv-30034-MGM Document 1 Filed 03/23/21 Page 22 of 29




   COUNT 4: AIDING AND ABETTING BREACHES OF FIDUCIARY DUTY AS TO STRATA SOLAR

         109.   Plaintiffs hereby repeat and reallege each allegation set forth herein.

         110.   Strata Solar knowingly and substantially aided and abetted breaches of

fiduciary duty by Strata Fund and Strata Manager.

         111.   Strata Solar aided and abetted breaches of fiduciary duty by conduct including,

but not limited to, submitting improper requests for payment, failing to pay Performance

Liquidated Damages, failing to conduct Capacity Testing, failing to perform construction

services as agreed, and failing to make timely lease payments.

         112.   Strata Fund and Strata Manager used their position as Manager of the

Company to knowingly cause the Company to make improper payments to Strata Solar and

to allow Strata Solar to submit improper requests for payment, to fail to pay Performance

Liquidated Damages, to fail to conduct Capacity Testing, to fail to perform construction

services as agreed, and to fail to make timely lease payments.

         113.   Strata Fund and Strata Manager owed Plaintiffs a fiduciary duty to act in their

best interests and to do so with a duty of loyalty, prudence, and care in pursuit of the

Company’s business objectives.

         114.   Based on the foregoing, Strata Solar substantially assisted and aided and

abetted Strata Fund and Strata Manager’s breaches of fiduciary duty to Plaintiffs.

         115.   As a proximate result of aiding and abetting the breaches of fiduciary duty

alleged herein, Strata Solar is responsible for damage to Plaintiffs sustained in an amount to

be determined at trial but not less than $3,500,000.

                       COUNT 5: FRAUD AND FRAUDULENT CONCEALMENT

         116.   Plaintiffs hereby repeat and reallege each allegation set forth herein.



                                                 22
240547
         Case 3:21-cv-30034-MGM Document 1 Filed 03/23/21 Page 23 of 29




         117.   Strata Fund and Strata Manager were in possession of material facts

concerning change orders submitted by Strata Solar for payment of approximately

$1,200,000.

         118.   Strata Fund and Strata Manager, as wholly owned subsidiaries of Strata Solar

with common management, knew that Strata Solar was seeking payment from the Company

to which it was not entitled, and knew that Lodestar had rejected the change orders and

requests for reimbursement and prohibited the Company from making the increased

payments.

         119.   Strata Fund and Strata Manager thereafter caused the Company to pay these

change orders as increased “costs of goods.”

         120.   Strata Fund and Strata Manger then caused the Company’s audited financial

statements issued in September 2018 to improperly reclassify these paid change orders as a

payment for increased “costs of goods.”

         121.   This fraud and fraudulent concealment proximately caused damages to

Plaintiffs in an amount to be determined at trial but not less than $1,200,000.

                     COUNT 6: FRAUD IN THE INDUCEMENT OF A CONTRACT

         122.   Plaintiffs hereby repeat and reallege each allegation set forth herein.

         123.   Strata Solar, Strata Fund, and Strata Manager were aware of material facts that

would prevent them from performing the terms of the Operating Agreement and prevent them

from being able to construct the Projects as specified and on schedule according to the EPCs.

They knew that they would use their common management and ownership in order to cause

the Company to make improper payments to Strata Solar, that Strata Manger and Strata Fund

could not properly supervise Strata Solar and would not require Strata Solar to properly



                                                 23
240547
         Case 3:21-cv-30034-MGM Document 1 Filed 03/23/21 Page 24 of 29




perform the EPC contracts and would prevent Lodestar from receiving the bargained for

benefits of the Operating Agreement.

         124.     Strata Fund, Strata Manager, and Strata Solar knew that Lodestar would rely

on these misrepresentations or omissions in order to enter into the Operating Agreement.

         125.     On or about May 25, 2016, Strata Solar misrepresented to Lodestar that it had

significant experience constructing state-of-the-art solar energy systems.            Strata Solar

misrepresented that it was capable of working with the plans and specifications that each

Project Company had developed, such that power from each Project could be distributed to

the grid operated by National Grid and in turn sold to various end users. Strata Solar

misrepresented that it had expertise in complying with the regulatory and financial restrictions

of such projects, and that it would be able to perform the work in the time specified.

         126.     Strata Solar knew in May 2016 that Lodestar would rely on these

misrepresentations or omissions in order to enter into agreements with Strata Solar and its

subsidiaries for the development and construction of the Projects.

         127.     Strata Solar knew in May 2016 that Lodestar would rely on Strata Solar’s

misrepresentations or omissions regarding its ability and expertise to complete the Projects

within the time allotted and that, based on this reliance, Lodestar would enter into agreements

to provide electricity to the various end users based upon this schedule.

         128.     This fraud in the inducement caused damages to Lodestar in an amount to be

determined at trial but not less than $3,500,000.

                COUNT 7: UNFAIR AND DECEPTIVE PRACTICES AS TO ALL DEFENDANTS

         129.     Plaintiffs hereby repeat and reallege each allegation set forth herein.




                                                   24
240547
         Case 3:21-cv-30034-MGM Document 1 Filed 03/23/21 Page 25 of 29




         130.   Defendants are engaged in trade and commerce including by performing

construction and management services in the renewable energy market.

         131.   Defendants’ breach of fiduciary duties, breach of the covenant of good faith

and fair dealing, aiding and abetting breaches of fiduciary duty, fraud, fraudulent

concealment, and fraudulent inducement as set forth above, constitute unfair and deceptive

acts or practices in trade or commerce that violated Mass. Gen. L. c. 93A § 11.

         132.   Defendants’ unfair and deceptive acts or practices, perpetrated in

Massachusetts, proximately caused Plaintiff to suffer monetary damages.

                              DERIVATIVE CAUSES OF ACTION

                     COUNT 8: BREACH OF CONTRACT AS TO STRATA SOLAR

         133.   Plaintiffs hereby repeat and reallege each allegation set forth herein.

         134.   The Company, through its Project Companies, and Strata Solar entered into

contracts whereby Strata Solar agreed to construct the Projects.

         135.   Strata Solar breached those contracts by, without limitation, causing inflated

payments to be made by the Company to Strata Solar, failing to properly perform the

contracts, failing to notify its insurers of potential claims against it, failing to perform Capacity

Testing, failing to ensure the Projects operated appropriately, failing to pay Performance

Liquidated Damages, failing to complete the Projects in a timely manner, and failing to make

timely lease payments.

         136.   Strata Solar has therefore breached the terms of the contracts.

         137.   This breach proximately caused damages to the Company in an amount to be

determined at trial but not less than $3,500,000.




                                                   25
240547
         Case 3:21-cv-30034-MGM Document 1 Filed 03/23/21 Page 26 of 29




  COUNT 9: BREACH OF THE IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING AS TO
                                  STRATA SOLAR

         138.   Plaintiffs hereby repeat and reallege each allegation set forth herein.

         139.   The Company, through it Project Companies, and Strata Solar entered into

contracts whereby Strata Solar agreed to construct the Projects.

         140.   These contracts contain an implied covenant of good faith and fair dealing.

         141.   Strata Solar has violated the implied covenant of good faith and fair dealing

with conduct including, but not limited to, using its position of control over the Strata Fund

and Strata Manager to cause the Company to make inflated payments to Strata Solar, failing

to properly manage Strata Solar’s performance, failing to notify its insurers of potential claims

against it, failing to construct the Projects in accord with the specifications, failing to perform

Capacity Testing, failing to pay Performance Liquidated Damages, failing to complete the

Projects in a timely manner, and failing to make timely lease payments

         142.   As a result of this conduct, the Company has been denied the bargained for

benefits of the Agreements.

         143.   This breach proximately caused damages to Plaintiffs in an amount to be

determined at trial but not less than $3,500,000.

                 COUNT 10: BREACH OF FIDUCIARY DUTY AS TO STRATA SOLAR

         144.   Plaintiffs hereby repeat and reallege each allegation set forth herein.

         145.   The relationship between the Company and Strata Solar give rise to a fiduciary

obligation on the part of Strata Solar to the Company.

         146.   Strata Solar undertook such trust and assumed the highest duties of good faith,

loyalty, and due care to the Company.




                                                  26
240547
         Case 3:21-cv-30034-MGM Document 1 Filed 03/23/21 Page 27 of 29




         147.   Strata Solar has knowingly or recklessly and in bad faith violated its fiduciary

duties of good faith, care, and loyalty to the Company, and has placed its own interests ahead

of the interests of the Company with conduct including, but not limited to, causing inflated

payments to be made to Strata Solar, failing to properly perform in accord with the EPCs,

failing to notify its insurers of potential claims against it, failing to perform Capacity Testing,

failing to pay Performance Liquidated Damages, failing to complete the Projects in a timely

manner, failing to perform construction services as agreed, and failing to make timely lease

payments.

         148.   Defendants’ breach of fiduciary duties proximately caused damages to

Plaintiffs in an amount to be determined at trial but not less than $3,500,000.

          COUNT 11: UNFAIR AND DECEPTIVE TRADE PRACTICES AS TO STRATA SOLAR

         149.   Plaintiffs hereby repeat and reallege each allegation set forth herein.

         150.   Defendant is engaged in trade and commerce including by performing

construction and management services in the renewable energy market.

         151.   Defendant’s breach of fiduciary duties, breach of the covenant of good faith

and fair dealing, aiding and abetting breaches of fiduciary duty, fraud, fraudulent

concealment, and fraudulent inducement as set forth above, constitute unfair and deceptive

acts or practices in trade or commerce that violated Mass. Gen. L. c. 93A § 11.

         152.   Defendant’s unfair and deceptive acts or practices, perpetrated in

Massachusetts, proximately caused Plaintiff to suffer monetary damages.

         WHEREFORE, Plaintiff prays this Court enter judgment as follows:

         1. Judgment in favor of Plaintiffs Lodestar Energy LLC and LSE Holdings Fund 1 2017
            LLC as to Counts 1 through 7 in an amount or amounts to be determined, including
            punitive damages, interest, and reasonable costs and attorneys’ fees incurred in
            connection with this matter;


                                                  27
240547
          Case 3:21-cv-30034-MGM Document 1 Filed 03/23/21 Page 28 of 29




         2. Judgement in favor of Strata LSE Master Holdco 1, LLC as to counts 8 through 11 in
            an amount or amounts to be determined, including punitive damages, interest, and
            reasonable costs and attorneys’ fees incurred in connection with this matter;

         3. Award Plaintiffs double or treble damages in an amount to be determined, including
            interest, reasonable costs, and attorneys’ fees;

         4. Direct Defendants to account to Plaintiffs for all damages sustained or to be sustained
            to their interests by reason of the wrongdoings alleged herein;

         5. Grant such further relief as the Court finds equitable and just.


         PLAINTIFFS DEMAND A TRIAL BY JURY ON ALL ISSUES SO TRIABLE.




Dated: March 23, 2021                          Plaintiffs,
                                               BY THEIR ATTORNEYS,




                                               David E. Valicenti (632980)
                                               Christopher M. Hennessey (654680)
                                               John F. Dew (688467)
                                               COHEN KINNE VALICENTI & COOK LLP
                                               28 North Street, 3rd Floor
                                               Pittsfield, Massachusetts 01201
                                               Telephone: (413) 443-9399
                                               Facsimile: (413) 442-9399
                                               Email: dvalicenti@cohenkinne.com
                                                        chennessey@cohenkinne.com
                                                        jdew@cohenkinne.com

                                                       .




                                                  28
240547
                                            Case 3:21-cv-30034-MGM Document 1 Filed 03/23/21 Page 29 of 29




                                                                                VERIFICATION



                                STATE OF CONNECTI CUT)
                                ss.:                                 )
                                COUNTY OF HARTFORD )


                                Jeffrey Macel, being du ly sworn, deposes and says that I am the Manager of Lodestar Energy LLC,
                                which is the manager and sole shareholder of LS E Holdings Fund I 2017 LLC, in the case
                                captioned Lodestar Energy LLC, LSE Hold ings Fund I 2017 LLC, for itself and derivati vely on
                                behalf of Strata LSE Master Holdco I, LLC v. Strata Solar LLC, Strata Fund Mass I LLC, and
                                Strata Manager LLC, and have authorized the filing of this complaint. I have reviewed the
                                allegations made in the complaint, and to those allegations of which I have personal knowledge, I
                                believe them to be true. As to those allegati ons of which I do not have personal knowledge, I rely
                                on corporate filings , financial statements, and written agreements, and I believe them to be true.
                                I further declare that LSE Holdings Fund 1 2017 LLC is a current owner of 80 percent of the
                                interest in Strata LSE Master Holdco I, LLC and has been an owner of such interest from October
                                6, 20 16 to present.




                                                                                        Jeffr;e"y
                                                                                        Manager, Lodestar Energy LC , manager of
                                                                                        LSE Holdings Fund 1 20 I 7 LLC


                               Sworn to me this 23rd day of March, 202 1.




                                      JOANNA T. P\SC\TELLO
                                               NOTARY PUBLIC
                          ...............w..c.oMMISSION EXPIRE.SNO~. 30, 2023
                . . . . .''         JOAlf~ .. '',,,,
         ,..'                 ······ ···· ·r~ •,"'
       ~~~                .. ··bi      _,,,· ... .., •,,
     l   ~            ...                0 ·.. ~ \
     :~:            c: t ~ ·~· :
     :"'    :       m         • > ·-·1      : ,, ~
.,
      -~ (', ··. ('\ ~ ..........:...~ /.:
     :n·
     ;,-'\           -, __ • :.17 :c.o
        ~
           ;_ .


         ~#:4'';'*
                   "·   ,..
                              ~


                     .. ().,.. ...._,..,...... .
                               •• •• •• ••• " ' ' \   .....--

                  ,........................
                                          ..
